Exhibit 10.2

 

EIGHTH AMENDMENT TO RESTATED LOAN AGREEMENT

 

THIS EIGHTH AMENDMENT (“Amendment”) to Restated Loan Agreement dated November
26, 2013, as modified by joinder dated December 12, 2014, amended on May 29,
2015, August 7, 2015, August 5, 2016, August 1, 2017, February 28, 2018, August
1, 2018, and August 1, 2019 (“Agreement”) is made by and between FIFTH THIRD
BANK, NATIONAL ASSOCIATION (formerly known as Fifth Third Bank) (“Lender”),
INNOVATIVE FOOD PROPERTIES, LLC, a Delaware limited liability company
(“Borrower”), and INNOVATIVE FOOD HOLDINGS, INC., a Florida corporation, FOOD
INNOVATIONS, INC., a Florida corporation, GOURMET FOODSERVICE GROUP, INC., a
Florida corporation, ARTISAN SPECIALTY FOODS, INC., a Delaware corporation, 4
THE GOURMET, INC., a Florida corporation, HALEY FOOD GROUP, INC., a Florida
corporation, GOURMET FOODSERVICE GROUP WAREHOUSE, INC., a Florida corporation,
ORGANIC FOOD BROKERS, LLC, a Colorado limited liability company, INNOVATIVE
GOURMET, LLC, a Delaware limited liability company, FOOD FUNDING, LLC, a
Delaware limited liability company, P INNOVATIONS LLC, a Florida limited
liability company, and M FOODS INNOVATIONS LLC, a Delaware limited liability
company (collectively, with Borrower, “Obligors”), as of November _____, 2019
(“Amendment Date”).

 

RECITALS:

 

WHEREAS, the Agreement governs six credit facilities established by Lender,
consisting of a term loan in the original principal sum of FIVE HUNDRED
FORTY-SIX THOUSAND and 00/100 DOLLARS ($546,000.00) (“Loan 1”); a revolving loan
in the maximum principal sum ONE MILLION and 00/100 DOLLARS ($1,000,000.00),
which was renewed and increased to ONE MILLION FIVE HUNDRED THOUSAND and 00/100
DOLLARS ($1,500,000.00), which was renewed and increased to TWO MILLION and
00/100 DOLLARS (2,000,000.00) (“Loan 2”); a term loan in the original principal
sum of ONE MILLION and 00/100 DOLLARS ($1,000,000.00) (“Loan 3”) which has been
paid out; a term loan in the original principal sum of NINE HUNDRED EIGHTY
THOUSAND and 00/100 DOLLARS ($980,000.00) (“Loan 4”); a term loan in the
original principal sum of ONE MILLION TWO HUNDRED THOUSAND and 00/100 DOLLARS
($1,200,000.00) (“Loan 5”) which has paid out; a term loan in the original
principal sum of ONE MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS
($1,500,000.00) (“Loan 6”) which has been paid out; and

 

WHEREAS, Obligor and Lender have agreed to amend the Agreement to establish a
seventh credit facility for Borrower in the principal sum of FIVE MILLION FIVE
HUNDRED THOUSAND and 00/100 DOLLARS ($5,500,000.00) (“Loan 7”) secured by that
certain real estate located in the state of Pennsylvania and the personalty
associated therewith; and

 

WHEREAS, Obligor and Lender desire to set forth the mutually agreed upon amended
terms and conditions to the Agreement for the additional credit facility.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.     The following Definitions are hereby amended to add or be redefined:

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 1 of 13

--------------------------------------------------------------------------------

 

 

a.     “Business Day" shall mean (i) with respect to all notices and
determinations in connection with the LIBOR Rate, any day (other than a Saturday
or Sunday) on which commercial banks are open in London, England, New York, New
York, and Cincinnati, Ohio for dealings in deposits in the London Interbank
Market; and (ii) in all other cases, any day on which commercial banks in
Cincinnati, Ohio are required by law to be open for business; provided that,
notwithstanding anything to the contrary in this definition of “Business Day”,
at any time during which a Rate Management Agreement with Lender is then in
effect with respect to all or a portion of the Notes, then the definitions of
“Business Day” and “Banking Day”, as applicable, pursuant to such Rate
Management Agreement shall govern with respect to all applicable notices and
determinations in connection with such portion of the Notes subject to such Rate
Management Agreement. Periods of days referred to in the Notes will be counted
in calendar days unless Business Days are expressly prescribed.

 

b.     “Event of Default” shall mean any of the events specified in Article VII
of the Agreement, including but not limited to, any default under Note 7, the
Pennsylvania Mortgage or any other Loan Document.

 

c.     "Fixed Charge Coverage Ratio" shall mean the ratio of (a) Borrowers'
consolidated EBITDA plus rent and operating lease payments, less cash taxes
paid, distributions, dividends and capital expenditures (other than Capital
Expenditures financed with the proceeds of purchase money Indebtedness or
Capital Leases to the extent permitted hereunder) and other extraordinary items
for the twelve month period then ending to (b) the consolidated sum of (i)
Borrowers' interest expense, and (ii) all principal payments with respect to
Indebtedness that were paid or were due and payable by all of Borrowers'
consolidated entities during the period plus rent and operating lease expense
incurred in the same such period. Lender recognizes that certain add-backs,
including shareholder compensation, are permitted.

 

d.     “Loans” shall mean Loan 1, Loan 2, Loan 4, and Loan 7 and each other loan
governed by this Agreement, all of which shall be cross-defaulted and
cross-collateralized. The term “Loan” may refer to any of the Loans,
individually.

 

e.     "Loan 7" shall mean the loan term established pursuant to Section 2.1. G
of the Agreement.

 

f.     “Loan Commitment Letter” shall include the letter dated October 3, 2019.

 

g.     “Loan Documents” shall mean this Agreement, each Note, each Mortgage, any
and all Rate Management Agreements, the Security Instruments, the Financing
Statements, the Loan Commitment Letter, each Environmental Agreement and any
other documents, agreements, certificates, schedules, statements and opinions,
however described, referenced herein or executed or delivered pursuant hereto or
in connection with or arising with the Loan or the transactions contemplated by
this Agreement.

 

h.     “Maturity Date” as to Loan 1 shall mean February 28, 2023, as to Loan 2
shall mean August 1, 2021, as to Loan 4 shall mean May 29, 2020, and as to Loan
7 shall mean September 2, 2025.

 

i.     “Note 7” shall mean the promissory note dated the Amendment Date in the
principal sum of FIVE MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS
($5,500,000.00), and all renewals, modifications, substitutions, amendments and
consolidations thereto.

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 2 of 13

--------------------------------------------------------------------------------

 

 

j.     “Notes” shall mean Note 1, Note 2, Note 4, Note 7 and each other note
executed and delivered pursuant to this Agreement. The term “Note” may refer to
any of the Notes, individually.

 

k.     “Obligations” shall mean all payment and performance duties, obligations
and liabilities of Obligor to Lender, however and wherever incurred or
evidenced, whether primary or secondary, direct or indirect, absolute or
contingent, sole or joint and several, or due or to become due under or pursuant
to the Loan Documents and all renewals, modifications or extensions thereof,
including without limitation, all Rate Management Obligations. Obligations do
not include Excluded Swap Obligations.

 

l.     “Pennsylvania Mortgage” shall mean the real estate mortgage dated the
Amendment Date encumbering the Pennsylvania Real Estate Security.

 

m.     “Pennsylvania Real Estate Security” shall mean the real property and
improvements described on Exhibit “A” of this Amendment.

 

n.     “Rate Management Agreement” shall mean any agreement, device or
arrangement providing for payments which are related to fluctuations of interest
rate, exchange rates, forward rates, or equity prices, including but not limited
to, dollar-denominated or cross-currency interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options, puts and warrants,
and any agreement pertaining to equity derivative transactions (e.g. equity or
equity index swaps, options, caps, floors, collars and forwards) including
without limitation any ISDA Master Agreement between Obligor and Lender or any
affiliate of Lender, and any schedules, confirmations and documents and other
confirming evidence between the parties confirming transactions thereunder, all
whether now existing or hereafter arising, and in each case as amended, modified
or supplemented from time to time. Any time during which a Rate Management
Agreement is then in effect with respect to the Note, the provisions contained
in the Note which round up to the interest rate shall be disregarded and no
longer of any force and effect, notwithstanding anything to the contrary
contained in the Note.

 

o.     “Rate Management Obligations” shall mean any and all obligations of
Obligor to Lender or any affiliate of Lender, whether absolute, contingent and
howsoever and whensoever (whether now or hereafter) created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefore), under or in connection with (i) any and all Rate
Management Agreements, and (ii) any and all cancellations, buy-backs, reversals,
terminations or assignments of any Rate Management Agreement.

 

p.     “Security Instruments” shall mean the Mortgage, the Illinois Mortgage,
the Pennsylvania Mortgage, each Collateral Assignment of Rents, each Security
Agreement, all Uniform Commercial Code financing statements, and any and all
other documents evidencing a pledge of assets to secure the Indebtedness.

 

2.      .      Paragraph A of Section 1.5 of the Agreement is hereby amended to
read:

 

A. Interest on Loan 1 shall, until an Event of Default or maturity, accrue
interest at the LIBOR Rate plus 3.00%. Interest on Loan 2 shall, until an Event
of Default or maturity, accrue interest at the LIBOR Rate plus 3.250%. Interest
on Loan 4 shall, until an Event of Default or maturity, accrue interest at the
LIBOR Rate

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 3 of 13

--------------------------------------------------------------------------------

 

 

plus 2.750%. Interest on Loan 7 shall, until an Event of Default or maturity,
accrue interest at the LIBOR Rate plus 2.750%.

 

3.     Paragraph G is hereby added to Section 2.1 of the Agreement to read:

 

G. Loan 7. Lender agrees, upon the terms and conditions set forth in the
Agreements, and in reliance upon the representations and warranties made under
the Agreement and in this Amendment, to loan to Borrower the amount of FIVE
MILLION FIVE HUNDRED THOUSAND and 00/100 DOLLARS ($5,500,000.00). At Closing,
Lender shall disburse the Loan 7 proceeds for Borrower's acquisition and
non-residential land and office/warehouse space in Pennsylvania. In
consideration of Lender making Loan 7, Borrower shall pay Lender a loan
commitment fee of THIRTEEN THOUSAND SEVEN HUNDRED FIFTY and 00/100 DOLLARS
($13,750.00) and a one-time note processing fee of EIGHT HUNDRED and 00/100
DOLLARS ($800.00), of which FOUR HUNDRED and 00/100 DOLLARS ($400.00) shall be
waived by Lender at Closing. Borrower shall pay all expenses, taxes, and fees
incurred in connection with the documentation, underwriting and Closing of Loan
7 and this Amendment, including but not limited to, Lender's attorneys' fees,
recording fees, lien search fees, UCC fees, appraisal fees, and other reasonable
fees and expenses as may be required.

 

4.     Paragraph A of Section 2.4 of the Agreement is hereby amended to add
sub-paragraph 6 to read:

 

A. 6. As Collateral for Loan 7, a first priority perfected lien on the
Pennsylvania Real Estate Security and improvements thereon. In connection with
the execution and delivery of the Pennsylvania Mortgage, delivery of a Title
Insurance Policy insuring that the Pennsylvania Real Estate Security is owned by
Borrower free and clear of all liens and encumbrances other than the Permitted
Exceptions and insuring the lien of the Pennsylvania Mortgage as a first
mortgage lien in the amount of FIVE MILLION FIVE HUNDRED THOUSAND and 00/100
DOLLARS ($5,500,000.00). Borrower further grants Lender a security interest in
that portion of the Personal Property used in or in connection with the
Pennsylvania Real Estate Security.

 

5.     Section 5.21 is hereby added to the Agreement to read:

 

SECTION 5.21 Borrower shall do all things reasonably necessary, within ninety
(90) days of the Amendment Date (the “Setback Cure Period”), (i) to render the
current violation of the applicable building setbacks along the easterly
boundary of the Pennsylvania Real Estate Security (the “Setback Violations”) a
legal non-conforming use, or (ii) to obtain and deliver to Lender confirmation
by applicable governmental authority that the Setback Violations are excused or
otherwise not actionable. In the event Borrower shall be unable to satisfy the
requirements of this Section 5.21 within the Setback Cure Period and provided
Borrower shall have pursued such requirements in good faith using its reasonable
best efforts, then Borrower shall have an additional period not to exceed ninety
(90) days (the “Extended Setback Cure Period”) to satisfy the requirements of
this Section 5.21, failing which Lender may, at Borrower's expense, (1)
reappraise the Pennsylvania Real Estate Security to determine the reduction in
value, if any, of the Pennsylvania Real Estate Security caused by the existence
of the Setback Violations, and (2) notify Borrower of the amount of a principal
reduction payment to be paid by Borrower immediately upon written notice
sufficient to satisfy Lender's loan to value limitation for the Pennsylvania
Real Estate Security.

 

6.     Section 6.7 of the Agreement is hereby amended to read:

Except as may be approved in writing by Lender in advance, Borrower shall not
incur, create, assume or permit to exist any new Debt other than the
indebtedness represented by the Loan except additional Debt

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 4 of 13

--------------------------------------------------------------------------------

 

 

to the Lender and new Debt not to exceed FIVE HUNDRED THOUSAND and 00/100
DOLLARS ($500,000.00).

 

7.     Additional Representations, and Warranties of the Obligors. Obligors
hereby make the following additional representations and warranties under
Article IV, to the Lender:

 

a.     No Change. Since the Statement Date there has been no material adverse
change in the good standing, business, operations, assets, or financial or other
condition of Obligors except as specifically disclosed to Lender in writing or
in financial statements delivered by Obligors to Lender since the Statement
Date. Since the Statement Date, no Obligor has entered into, incurred, or
assumed any long-term debt, mortgages, material leases or oral or written
commitments, nor commenced any significant project, nor made any purchase or
acquisition of any significant property.

 

b.     No Legal Bar. The execution, delivery, and performance of the Loan
Documents and specifically this Amendment and the documents associated with Loan
2 and the borrowing hereunder and the use of the proceeds thereof, will not
violate any Requirement of Law or any Contractual Obligation of any Obligor.

 

c.     No Material Litigation. There is no litigation, investigation, or
proceeding (including, without limitation, claims arising out of violation of
any Environmental Laws or improper use or disposal of any Hazardous Substances)
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of any Obligor threatened by or against any Obligor, or against any of
such parties' properties or revenues which is likely to be adversely determined
and which, if adversely determined, is likely to have a material adverse effect
on the business, operations, property, or financial or other condition of such
Obligor.

 

d.     Taxes.

 

(i)     Each Obligor has filed or caused to be filed all tax returns that are
required to be filed and have paid all taxes shown to be due and payable on said
returns or on any assessments made against them or any of their property other
than taxes that are being contested in good faith by appropriate proceedings and
as to which such Obligor has established adequate reserves.

 

(ii)     Lender and Obligors believe that since Note 7 is not secured by Florida
real estate, the documentary stamp tax due under Florida law in connection with
the new obligations created by Note 7 is limited to the amount of TWO THOUSAND
FOUR HUNDRED FIFTY and 00/100 DOLLARS ($2,450.00), pursuant to §201.08(1) of the
Florida Statutes (2019) (“Tax”). Obligors, jointly and severally, warrant that
they will pay to the Lender, its successors and assigns, all sums of money, with
interest at the rate equal to the Default Rate, which the Lender shall or may
advance, pay or cause to be paid, or become liable to pay, on account of or in
connection with the failure to pay any documentary stamp taxes on Note 7 in
excess of the Tax and any interest and penalties associated with such Tax.
Obligors will make such payment to the Lender within ten (10) days of Lender's
demand therefore, whether Lender shall have paid out such sum, or any part
thereof or not. Upon receipt of such payment by the Lender, the Lender agrees to
remit such payments to the appropriate Governmental Authority, if not previously
paid. In any accounting which may be had between the Lender and Obligors, Lender
shall be entitled to charge for any and all disbursements in and about the
matters herein contemplated made by it in good faith, under the belief that it
is or was liable for the Tax so assessed. Obligors waive any defense to an
action by Lender to enforce payment of

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 5 of 13

--------------------------------------------------------------------------------

 

 

Loan 7 and collection of any Indebtedness based upon nonpayment of any
documentary stamp tax on Note 7.

 

e.     Assets. Each Obligor has good and marketable title to all property and
assets reflected in the most current Financial Statements, except property and
assets sold or otherwise disposed of in the ordinary course of business
subsequent to the respective dates thereof. No Obligor has any outstanding liens
on any of their properties or assets nor are there any security agreements to
which either of them is a party, or title retention agreements, whether in the
form of leases or otherwise, of any personal property except as reflected in the
most current Financial Statements.

 

8.     Obligors acknowledge they have no claims of offset or defenses to the
Indebtedness and hereby confirm that there has been no Event of Default under
the Agreement or any other Loan Document. Obligors waive any and all claims of
offset or defenses to the Loan Documents and the Indebtedness as a condition to
the extension of the credit represented by Loan 7 by Lender hereunder.

 

9.     These covenants shall be deemed supplemental to the covenants contained
within the Agreement unless they expressly conflict with such covenants in which
event these provisions shall prevail.

 

10.     This Amendment may be executed in counterparts and by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.

 

11.     Notwithstanding any other provisions of any Loan Documents to the
contrary, absent requirements of conflicts of laws, the terms and conditions of
this Amendment and the Loan Documents shall be governed by the laws of the State
of Florida.

 

12.     In all other respects, Obligors and Lender hereby ratify and confirm the
terms and conditions of the Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 6 of 13

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed or caused this Amendment to be
executed effective on the Amendment Date.

 

Signed, sealed and delivered in the presence of:

 

WITNESSES:

 

BORROWER:

               

INNOVATIVE FOOD PROPERTIES, LLC,

   

a Delaware limited liability company

         

By:                                                                           

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

               

WITNESSES:

 

OBLIGORS:

               

INNOVATIVE FOOD HOLDINGS, INC.,

   

a Florida corporation

         

By:                                                                            

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

   

 

[SIGNATURE PAGES CONTINUE]

 

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 7 of 13

--------------------------------------------------------------------------------

 

 

 

 

  FOOD INNOVATIONS, INC.,     a Florida corporation                

By:                                                                           

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

              GOURMET FOODSERVICE GROUP, INC.,    

a Florida corporation

         

By:                                                                            

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

        ARTISAN SPECIALTY FOODS, INC.,     a Delaware corporation          
By:                                                                            
Witness #1 Signature   Derrick Ayers, Controller       Witness #1 Printed Name  
        Witness #2 Signature          

Witness #2 Printed Name

   

 

[SIGNATURE PAGES CONTINUE]

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 8 of 13

--------------------------------------------------------------------------------

 

 

 

  4 THE GOURMET, INC.,     a Florida corporation                

By:                                                                           

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

              HALEY FOOD GROUP, INC.,    

a Florida corporation

         

By:                                                                            

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

       

GOURMET FOODSERVICE GROUP WAREHOUSE, INC.,

    a Delaware corporation           By:                                        
                                    Witness #1 Signature   Derrick Ayers,
Controller       Witness #1 Printed Name           Witness #2 Signature        
 

Witness #2 Printed Name

   

 

[SIGNATURE PAGES CONTINUE]

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 9 of 13

--------------------------------------------------------------------------------

 

 

 

  ORGANIC FOOD BROKERS, LLC,     a Colorado limited liability company          
     

By:                                                                           

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

              INNOVATIVE GOURMET, LLC,     a Delaware limited liability company
         

By:                                                                            

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

        FOOD FUNDING, LLC,     a Delaware limited liability company          
By:                                                                            
Witness #1 Signature   Derrick Ayers, Controller       Witness #1 Printed Name  
        Witness #2 Signature          

Witness #2 Printed Name

   

 

[SIGNATURE PAGES CONTINUE]

 

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 10 of 13

--------------------------------------------------------------------------------

 

 

 

  P INNOVATIONS LLC,    

a Florida limited liability company

               

By:                                                                           

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

              M FOODS INNOVATIONS LLC,     a Delaware limited liability company
         

By:                                                                            

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

   

 

 

[SIGNATURE PAGES CONTINUE]

 

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 11 of 13

--------------------------------------------------------------------------------

 

 

WITNESSES:

 

LENDER:

          FIFTH THIRD BANK, NATIONAL ASSOCIATION          

                                                                               
                

 

 

 

         

By:                                                                            

Witness #1 Signature

  Timothy J. Reiter, Senior Vice President      

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

   

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 12 of 13

--------------------------------------------------------------------------------

 

 

Exhibit “A”

 

ALL that certain piece or parcel of land situate in the Township of Wright,
County of Luzerne and Commonwealth of Pennsylvania, bounded and described as
follows:

 

BEGINNING at a point in the Easterly right of way line of Oak Hill Road, a
County Road, at its point of intersection with the Southwesterly sideline of a
150 foot wide right of way of the Pennsylvania Power and Light Company, said
point being also the most Northwesterly corner of lands of Dana Perfumes
Corporation; thence along the Easterly and then Southerly right of way line of
Oak Hill Road by the following 2 lines:   1. By a curve to the right having a
radius of 552.65 feet, an arc length of 664.18 feet, and a chord bearing
distance of North 42° 58' 15” East, 624.92 feet to a point; 2. Thence North 77°
24' East 387.85 feet to a set iron pin corner in the Westerly sideline of lands
conveyed by the Greater Wilkes-Barre Industrial Fund, Inc., to Pennsylvania
Power and Light Company by deed dated July 9, 1954, and recorded in Luzerne
County Deed Book 1242, page 133; thence along said lands South 1° 54' East
1,029.21 feet to a set iron pin corner in the Northeasterly sideline of the 150
foot wide right of way of the Pennsylvania Power and Light Company; thence along
the Northeasterly sideline of said right of way South 50° 58' East 264.75 feet
to a point, said point being the Southeasterly corner of the aforesaid lands
conveyed to Pennsylvania Power and Light Company; thence crossing said 150 foot
wide right of way South 1° 54' East 198.55 feet to a point in the Southwesterly
sideline of said 150 foot wide right of way of the Pennsylvania Power and Light
Company, said point being also the Northeasterly corner of lands of Dana
Perfumes Corporation; thence along the Northeasterly line of land of Dana
Perfumes Corporation and the Southwesterly sideline of said 150 feet wide right
of way North 50° 58' West 1,352.80 feet to the point of BEGINNING.

 

Being Tax Parcel No. 64M900A05D000.

 

CONTAINING fifteen and twelve one-thousandths (15.012) acres of land more or
less, and being part of the Casper Engler Warrant.

 

SUBJECT, however, to the one hundred fifty (150) foot wide electric line right
of way located along the Southwesterly line of the herein described parcel, said
right of way having been granted to Pennsylvania Power and Light Company by
Scranton-Spring Brook Water Service Company by an unrecorded instrument dated
June 1, 1958.

 

SUBJECT, however, to a twenty (20) foot wide right of way for sanitary sewer
purposes crossing the herein described parcel, as granted by the Greater
Wilkes-Barre Industrial Fund, Inc., to the Mountaintop Area Joint Sanitary
Authority by Agreement dated September 3, 1976, and recorded in Luzerne County
Deed Book 1935 at page 619.

 

 

Fifth Third Bank

Eighth Amendment to Restated Loan Agreement

Page 13 of 13
 

 